Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding application Ser. No. 16/392,113 filed 04/23/2019 is in response to applicant’s arguments/remarks filed 03/23/2021. Applicant’s response has been given full consideration. 
Claims 1-9 are currently pending in this application. 
Status of the Claims
In the response filed on 03/23/2021 no amendments to the claims have been made and the claims stand as last filed on 04/23/2019.  
Claim Objection 
Claim 4 objected to because of the following informalities: The claims include the term “preferably”, which can lead to issues of indefinites. Appropriate correction is required by deleting the term “preferably”.  
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maruo et al. (U.S. PG Publication 2017/0149087)

This rejection was presented in the previous Office Action dated 01/08/2021 and is maintained in this Office Action. 

Regarding Claim 1, 3, 4 and 8 Maruo discloses a positive electrode active material (Maruo paragraph 0287) wherein the primary particles agglomerate to form secondary particles (Maruo paragraph 0305) and the secondary particles have an average particle diameter D50 of the secondary particle is more preferably 25 µm or smaller, most preferably 22 µm or smaller (Maruo paragraph 0303), which includes the claimed range of 6 µm to 20 µm; and a BET specific surface area of preferably 0.1 m2/g or larger, and more preferably 30 m2/g or smaller (Maruo paragraph 0307), which includes the claimed range of 0.2 m2 to 1 m2/g. Maruo discloses the positive electrode material can be presented by the formula LiNi1-cM2cO2 where M2 is at least one metal selected from the group consisting of Fe, Co, Mn, Cu, Zn, Al, Sn, Cr, V, Ti, Mg, Ca, Sr, Ba, B, Ga, In, Si and Ge (Maruo paragraph 0292); and LiCoi1-cM3cO2 where M3 is at least one metal selected from the group consisting of Fe, Ni, Mn, Cu, Zn, Al, Sn, Cr, V, Ti, Mg, Ca, Sr, Ba, B, Ga, In, Si and Ge (Maruo paragraph 0293), both chemical formulas are representative of the claimed formula Li1+a[NixCoyMnzM1bM2c]O2-dNd when a=0, d=0 in the claimed compound. A specific example LiNi0.8Co0.15Al0.05O2 (Maruo 0294) is also representative of the claimed compound when a=0, c=0, and d=0.
Maruo is silent about the number of the primary particles per unit area of the secondary particle recited in Claim 1 and 3 and the method of obtaining such a number recited in Claim 8. Maruo is also silent about the length and width of the primary particles recited in Claim 4. The disclosed positive electrode active material (Maruo paragraph 0292, 0293), is representative of the claimed compound. Furthermore, the disclosed positive electrode active material is prepared Instant Specification as originally filed paragraph 0009, 0010). Therefore, since the disclosed compound of Maruo and the claimed compound have similar chemical composition, prepared by the same high temperature sintering method and have similar properties they would also have similar number of primary particles in a unit area of secondary particles. According to the MPEP “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658, Fed. Cir. 1990) See MPEP 2112.01 II.
The disclosure of Maruo anticipates the claimed ternary positive electrode active material as it discloses a positive electrode active material that has the same composition as the claimed ternary positive electrode active material as disclosed by formula LiNi1-cM2cO2 (Maruo paragraph 0292) and LiCo1-cM3cO2 (Maruo paragraph 0293) when in the claimed compounds a=0, d=0, and also specific example LiNi0.8Co0.15Al0.05O2 (Maruo 0294) is representative of the claimed compound when a=0, c=0, and d=0. However, where the disclosure of Maruo does not anticipate the limitation such as in overlapping range of the density, the limitation is rendered obvious in the alternative.
Regarding Claim 2 Maruo discloses the positive electrode material has a tap density of preferably 0.5 g/cc or higher, more preferably 0.8 g/cc or higher, still more preferably 1.0 g/cc or higher (Maruo paragraph 0301). The overlapping range disclosed by Maruo does not anticipate the limitation of Claim 2 wherein the ternary positive electrode material has a compact density greater than or equal to 3.3g/cc. However, the claimed range would in the alternative be prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.\ 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 5 the BET specific surface area of preferably of the 0.1 m2/g or larger, and more preferably 30 m2/g or smaller (Maruo paragraph 0307), which includes the clamed range of 0.2 m2/g to 1 m2/g. 
Regarding Claim 6 the molar ratio x of the element Ni being greater than 0.6 and less than 1, Maruo discloses the specific example LiNi0.8Co0.15Al0.05O2 (Maruo 0294) and the molar ration of 0.8 of Ni is included in the claimed range of 0.6<x<1. 
Regarding Claim 7 the positive electrode active material have metal oxides such as aluminum oxides, titanium oxide, zirconium oxide calcium oxide, (Maruo paragraph 0297) all representative of metal M1 and M2, and are found in amount of 10 ppm to 5% or less (Maruo paragraph 0299) which include the claimed range of 200 ppm to 9000 ppm.
Regarding Claim 9 Maruo discloses a lithium ion battery (Maruo paragraph 0025, 0087, 0286, 0287) includes a positive electrode, a negative electrode, a electrolyte (Maruo paragraph 0287) and a separator (Maruo 0358) and the positive electrode is the compound represented by the formula LiNi1-cM2cO2 where M2 is at least one metal selected from the group consisting of Fe, Co, Mn, Cu, Zn, Al, Sn, Cr, V, Ti, Mg, Ca, Sr, Ba, B, Ga, In, Si and Ge (Maruo paragraph 0292); and LiCo1-cM3cO2 where M3 is at least one metal selected from the group consisting of Fe, Ni, Mn, Cu, Zn, Al, Sn, Cr, V, Ti, Mg, Ca, Sr, Ba, B, Ga, In, Si and Ge (Maruo paragraph 0293), both formula being representative of the claimed formula when a=0, d=0 in the 0.8Co0.15Al0.05O2 (Maruo 0294) is also representative of the claimed compound when a=0, c =0, and d=0.
Response to Argument
In the response filed on 03/23/2021, Applicant traverses the previously presented rejection dated 01/08/2021 of claims 1-9 under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 103 as obvious over Maruo et al. (U.D. PG Publication 2017/01490087). Applicant argues that Claim 1 differs from Maruo by at least the feature “a number σ of the primary particles per unit area of the secondary particles is in the range of 5 particles/µm2 to 100 particles/µm2 (Remarks page 2-3). Applicant argues that the parameters features including the number σ of primary particles per unit area of the secondary particles as defined in claim 1 are obtained based on a sintering temperature of 700-1000 ºC of the ternary precursor (Remarks page 3). 
Examiner notes that the noted sintering temperature range of 700 -1000 ºC is not a claimed subject matter. Examiner further notes that Maruo discloses the positive electrode active material is formed by high temperature sintering (Maruo paragraph 0311), and as evidence that conventional high temperature sintering is included in the sintering temperature range of 700-1000 ºC noted by applicant, Thackeray et al. (in U.S. PG Publication 2005/0026040) discloses the synthesis of positive electrode material LiMn0.33Ni0.33Co0.33O2 by “high temperature sintering step performed at 900 ºC” (Thackeray paragraph 0041). 
Therefore, the compound of Maruo (Maruo paragraph 0292, 0293) has similar composition to the claimed compound.  It is also made by high temperature sintering, which is evidenced by Thackeray (Thackeray paragraph 0041) to be included in the range of 700-1000 ºC presented by Applicant. Since the claimed positive electrode active material compound and the positive electrode active material disclosed by Maruo (Maruo paragraph 0292, 0293) are made by the same 
Applicant then points to comparing Comparative Examples 1-2 and Examples 1-6 and notes that excessively high sintering temperature (1000 ºC) of Comparative Example 1 results in an excessively small number σ of the primary particles per unit area of the secondary particles,  while excessively low sintering temperature (600 ºC) of Comparative Example 2 results in excessively large number σ 115.1 of the primary particles per unit area of the secondary particles, both of which lead to poor chemical performance of the battery (Remarks page 3). Examiner notes that Comparative Example 1 is sintered at excessively high temperature 1100 ºC, and Comparative Example 2 is sintered at excessively low temperature of 600 ºC, yet both Examples exhibit high battery capacity of 188.4 mAh/g, and 182.5 mAh/g.  Furthermore, Examiner notes that the number σ value of Comparative Example 6, excluded from the discussion presented, also sintered at 600 ºC is 89.2 and is included in the claimed range of 5 particles/µm2 to 100 particles/µm2
Applicant argues that Mauro in paragraph [0311] cites ‘the mixture is sintered at a high temperature, thereby providing an active material” and Mauro fails to specifically and clearly define high temperature (Remarks page 3). Examiner notes that the sintering temperature is not a claimed subject matter and in view of the results presented in Table 2 regarding the number σ of the particles of primary particles in unit area of secondary particles, the sintering temperature and the battery capacity Applicant’s argument regarding the sintering temperature of Mauro is not persuasive since the data presented are not conclusive and do not clearly establish a correlation between the temperature values and other parameters of the battery such as the battery capacity.  It is further noted here that the high temperature sintering disclosed by Maruo (Maruo paragraph 0311) as evidenced by Thackeray (Thackeray paragraph 0041) is included in the sintering temperature range of 700-1000 ºC that Applicants relies upon on the argument presented.
For instance Examiner notes the following comparison of results of working examples and comparative examples. For instance in Example 1 the sintering temperature is 850 ºC and has a σ number value of 12.10, which is included in the claimed range of number σ. Similarly, in Comparative Example 3 the sintering temperature is also 850 ºC with σ number value of 12.79, which is also included in the claimed range. In both examples the battery capacity are close to each other at 201.9 mAh/g (Example 1) and 192.1 mAh/g (Comparative Example 3). These two examples indicate that the data presented in Table 2 and relied upon in Applicant’s argument do not adequately establish a clear differentiation between working examples and comparative examples, and not point to any unexpected results of battery capacity. 
Applicant also argues that those skilled in the art cannot know how to modify the ternary positive electrode material in order to obtain better performance of battery using this ternary positive electrode material, the above distinguishing features is non-obvious over Mauro  
Examiner also notes that Comparative Example 1 and Comparative Example 2 have higher battery capacity of 188.4 mAh/g (Comparative Example 1) and 182.5 mAh/g (Comparative Example 2) than battery capacity of Examples 3-6 (159.7 mAh/g for Example 3; 143.2 mAh/g for Example 4; 147.5 mAh./g for Example 5; 141.2 mAh/g for Example 6) even though the Comparative Examples have number σ value of 2.3 and 115.1 respectively outside the claimed range of 5 particles/µm2 to 100 particles/µm2, and are sintered at excessively high temperature 1100 ºC for Comparative Example 1, and excessively low temperature of 600 ºC for Comparative Example 2. Therefore, data presented in Table 2 and relied upon in Applicant’s argument do not adequately establish a clear differentiation between working examples and comparative examples, and do not show any unexpected results for the claimed average particle diameter, BET and number σ of the primary particles per nit area of the secondary particles presented (Remarks page 3-4)
For reason presented here and in the previous Office Action the prior art of record anticipates the claimed invention and where the disclosure of Mauro does not anticipate the limitation, the limitation is rendered obvious in the alternative. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/OMAR M KEKIA/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722